While the H.E. Wolfe Construction Company, Inc., and Barco Motors, Inc., were together charged in each count of the declaration with negligence which resulted in the injury alleged, the two defendants were not charged with the same negligent acts. The Construction Company was charged with negligence in the construction of the barricade across the road and in the failure to maintain proper warning lights thereon in the night time, whereas Barco Motors, Inc., was charged with negligence in that the driver of its automobile was negligent in failing to keep a proper lookout, etc.
The trial Judge properly charged the jury, among other things, as follows:
"Gentlemen of the jury, I further charge you that in an action of this nature where there are two defendants, their liability is joint and several, and if you should find that the injuries complained of were caused by the negligence of both defendants, then you should bring in a verdict in favor of the plaintiff and against both defendants, but if you should find that said injury was caused by the sole negligence of Mr. White, the driver of the automobile belonging to Barco Motors, Inc., and that the defendant, H.E. Wolfe Construction Company, Inc., was not negligent and that Mrs. Ellison did not contribute to said negligence then you should find in favor of the defendant, H.E. Wolfe Construction Company, Inc., and against the defendant Barco Motors, Inc., but on the other hand, if you should find that said injury was caused by the sole negligence of H.E. Wolfe Construction Company, Inc., and that Mr. *Page 833 
White was not negligent and that Mrs. Ellison had not contributed to the negligence of Mr. White, then you should find for the plaintiff and against the defendant, H.E. Wolfe Construction Company, Inc., and against the plaintiff and in favor of Barco Motors, Inc."
The verdict of the jury was in effect two separate verdicts. The language of the verdict was:
"We, the jury, find for the plaintiff and against the defendant, H.E. Wolfe Construction Company, Inc., and assess plaintiff's damages at $10,000.00"
"We find the defendant, Barco Motors, Inc., not guilty."
"So say we all."
The judgment, while single and complete, was also separable and in effect two separate or several judgments. After making the usual preliminary recitals and setting out the verdict, and reciting that the defendant Construction Company had filed its motion for a new trial (which, upon consideration, and after the entry of a required remittitur of $2500.00, was denied), the court, in a separate paragraph, rendered a judgment in favor of the plaintiff and against the defendant Construction Company in the sum of $7500.00, and then in another and separate paragraph rendered a judgment to the effect that the plaintiff take nothing as to the defendant, Barco Motors, Inc., and that said defendant go hence without day.
The defendant, Wolfe Construction Company, Inc., served the plaintiff with notice of rehearing or motion for new trial, but Barco Motors, Inc., was not served and was not present at the oral argument thereon.
While the writ of error as issued followed the usual form, and brings before this court the entire judgment, on this rehearing our attention is called to the fact that in its praecipe for writ of error, the Construction Company only *Page 834 
required the issuance of a writ of error in the cause to review the final judgment rendered against it, the Construction Company. Also, according to the record, it served a copy of its complete assignment of errors only upon the plaintiff, no service being shown upon Barco Motors, Inc. The same course was pursued with reference to directions for making up the transcript and service of copy of the briefs filed in this court. All these papers were served only upon the defendant in error here, and not upon Barco Motors, Inc. When oral argument was originally had in this court no notice of same was given to Barco Motors, Inc.
The motion for new trial filed by the Construction Company in the court below was general in form. No motion for new trial was filed by the plaintiff in the court below complaining of the verdict rendered against her and in favor of Barco Motors, Inc.
No summons and severance was asked for or obtained in this cause after it was lodged in this court.
Upon further consideration of the case, we are of the opinion that the H.E. Wolfe Construction Company, Inc., has no right to complain now of the judgment rendered in the court below in favor of Barco Motors, Inc. If the plaintiff, Nila Larue Ellison, joined by her husband, might have complained, she did not do so.
So, it appears that the plaintiff in error in this case has not, by its assignments of error relied on here, or by any of the proceedings adopted by it to bring the case to this court, or by its briefs filed here, evinced any intention prior to this rehearing, to challenge the judgment rendered in favor of its co-defendant, Barco Motors, Inc., in the lower court. See in this connection Streeter v. State, 89 Fla. 400, 104 So. 858; Davidson v. Bezant, 101 Fla. 1296, 132 So. 488. In one part of its original brief plaintiff in *Page 835 
error says: "We are not concerned with the pleas of the defendant, Barco Motors, Inc." And on page 9 of said brief it is said:
"While the pleadings of the defendant, Barco Motors, Inc., are not all included in the transcript, nevertheless all of the evidence is before the court and the original exhibits are certified to the court, so that there is before the Supreme Court a full and complete record of the case as pertains to the appellant. Barco Motors, Inc., having been found not guilty, wastherefore no longer interested in the case and we did not deem itnecessary to include its pleadings in the record." (Italics supplied.)
The rule is too well settled to call for citation of authorities that in an action of this kind, where two or more wrongdoers are charged with negligently contributing to causing personal injury to another, by their several acts or omissions operating concurrently, they are jointly and severally liable, and the jury may, according to the evidence, find both guilty, or one of them guilty and the other not guilty. A co-defendant in such a case cannot complain of the verdict rendered in the other defendant's favor, because there can be no contribution among joint tort feasors. See 13 C.J. 828; Louisville  N.R. Co. v. Allen, 67 Fla. 257, 65 So. 8; S.A.L. Ry. Co. v. Am. Dist. Electric Protective Co., 106 Fla. 330, 143 So. 316; Feinstone v. Allison Hospital, 106 Fla. 302, 143 So. 251.
The rule is also well settled that if an injury be caused by the concurring negligence of two parties, either is liable to the injured party to the same extent as though it had been caused by his negligence alone. It is therefore no defense to the plaintiff in error here that Barco Motors, Inc., shares the guilt for the same wrongful injury, nor can it escape liability for the damages it has caused on the ground that *Page 836 
the wrongful act of Barco Motors, Inc., contributed to the injury. Therefore the only party to this case who had a right to complain of the verdict and judgment rendered in favor of Barco Motors, Inc., was the plaintiff in the court below, and she did not. 2 Am. Jurisprudence, 990-992; 3 Am. Jurisprudence 401, 406; 2 R.C.L. 52.
So, regardless of the fact that Barco Motors, Inc., has filed a brief in this case on rehearing which might be construed as a general appearance here, we are convinced on further consideration that we would not be justified, on this record and writ of error, in reversing the judgment rendered in its favor, and we now hold that we were in error in holding that the Construction Company, who took the writ of error, has a right here to now challenge the correctness of the verdict and judgment rendered in the favor of its co-defendant in the court below. If it had been a joint judgment against both defendants, either could have sued out writ of error and obtained summons and severance if necessary. 4 C.J. 1182-1184; 2 R.C.L. 268.
While the evidence in this case may show some negligence on the part of the driver of the car which was owned by Barco Motors, Inc. (with respect to which question there is some difference of opinion among the members of the court), the majority of the Court are of the opinion that on this evidence it was a jury question and that the evidence was sufficient to sustain the verdict and judgment rendered against the plaintiff in error H.E. Wolfe Construction Co., Inc. This can be done without affecting the judgment rendered in favor of its co-defendant. Korabeck v. Shannon, 101 Fla. 598, 135 So. 131.
We have therefore reached the conclusion that in view of the procedure which has been adopted in this case, and in view of the pleadings and evidence shown by the record, *Page 837 
and the legal principles above adverted to, our previous opinion and judgment reversing the judgment rendered in the court below in its entirety should be set aside and vacated, and that the judgment of the court below, as rendered, should be affirmed intoto.
It is so ordered.
WHITFIELD, TERRELL and DAVIS, J.J., concur.
ELLIS, C.J., and BUFORD, J., dissent.